Citation Nr: 0600274	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-26 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
migraine headaches.

2.  Entitlement to a rating in excess of 20 percent for a 
right knee disability, status-post anterior cruciate ligament 
reconstruction with medial meniscus repair.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1995 to June 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, granted 
service connection for a right knee disability, status post 
anterior cruciate ligament reconstruction with medial 
meniscus repair, assigning a 10 percent evaluation; and 
granted service connection for migraine headaches, assigning 
a noncompensable evaluation; both evaluations effective from 
June 4, 2001, the date of the claim.  

In a July 2003 rating decision, the RO increased the 
evaluation for the veteran's right knee disability to 20 
percent, and increased the evaluation for migraine headaches 
to 10 percent; both evaluations effective from June 4, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

REMAND

In a VA Form 9 received in August 2003, the veteran requested 
a personal hearing before a Veterans Law Judge.  In a 
September 2003 letter, the RO acknowledged such hearing 
request, explained the two types of hearings offered, and 
requested that the veteran inform the RO of the type of 
hearing she desired.  In response, the veteran indicated that 
she wanted a personal hearing at the RO via videoconference, 
thus waiving her right to an in-person hearing.  In July 
2005, the veteran again indicated that she wanted a hearing 
before a Veterans Law Judge at the RO.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104.  Pursuant to 
38 C.F.R. § 20.700, a hearing on appeal before the Board will 
be granted if a claimant expresses a desire to appear in 
person.  To ensure full compliance with due process 
requirements, a remand is required.  

Because hearings conducted by the Board at the RO are 
scheduled by the RO, a remand to that office is required.  
Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to the ultimate disposition of this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

